Smith, J.,
delivered the following response to the suggestion of error.
Appellant suggests that the court, in affirming the judgment of the court below, may have overlooked some vital matters in connection with the testimony of Edna Davis, the little ten year old girl upon whose testimony alone this defendant has been convicted and sentenced to life imprisonment in the state penitentiary.
*477The matter referred to was certain language used by the trial judge in the- presence of the jury in ruling upon the admissibility of the testimony of this witness. This assignment of error was not considered by us when we first bad this cause under investigation, nor can it be considered by us now, for the reason that the language of the judge was not assigned in the court below as ground for a new trial in the motion therefor; consequently the exception reserved thereto at the time same was used was waived. Richburger v. State, 90 Miss. 806, 44 South. 772.

Suggestion of error overruled.